Case 1:21-cv-05298-JMF Document 35 Filed 09/01/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NEW YORK HOTEL & MOTEL TRADES : Case No. . 21-CV-05298-JMF
COUNCIL, AFL-CIO, :

Petitioner, : JUDGMENT CONFIRMING
ARBITRATION AWARD
V.

45th STREET HOTEL LLC d/b/a NIGHT HOTEL :
BY SB at TIMES SQUARE, SOHO BOUTIQUE:
TIMES SQUARE LLC d/b/a NIGHT HOTEL BY
SB at TIMES SQUARE, and SOHO BOUTIQUE
MANAGEMENT LLC, jointly and severally,

Respondent..

Petitioner having moved to confirm an arbitration award, the matter having been brought
before the Honorable Jesse M. Furman, United State District Court Judge, and the Court, on
August 26, 2021, having fully considered the matter, issued its Opinion and Order granting
petitioner’s motion to confirm;

lst

IT IS on this day of September n991,

ORDERED that the arbitration award issued by Impartial Chairperson Ira Drogin (the
“Arbitrator”) of the Office of the Impartial Chairperson of the City of New York (“OIC”) on
February 1, 2021, No. 2021-11 (the “Award”) shall be and is hereby CONFIRMED; and it is
further.

ORDERED that the Respondent pay Petitioner a total of $355,310.91, consisting of

wages of $247,172.81, benefits funds contributions of $61,793.20, and a 15% contractual penalty
of $18,573.51
of $46,344.90; pay pre-judgment interest sinee-the-date-of the Award, ebruary—t, 2021 atthe

rate-of $5.84-per-day; and pay post-judgment interest :

at a rate equal to the weekly average 1-year constant
maturity Treasury yield, as published by the Board of
Governors of the Federal Reserve System, for the

{00689009-1} calendar week preceding the date of the judgment.
Case 1:21-cv-05298-JMF Document 35 Filed 09/01/21 Page 2 of 2

Dated: New York, New York
September I 2021

JESSE .. FURMAN
United States District Judge

The Clerk of Court is directed to close this case. All conferences are canceled. All
motions are moot.

{00689009-1}
